Case 1:17-cv-00050-SPW-TJC Document 288 Filed 05/05/20 Page 1 of 2

FILED

 

WAY 05 2020
IN THE UNITED STATE DISTRICT COURT Clerk, U§ District Court
FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION Billings
CHARLES M. BUTLER, III, and Cause No.: CV 17-50-SPW-TJC
CHOLE BUTLER,
ORDER GRANTING
UNOPPOSED MOTION
Plaintiffs, TO CONVENTIONALLY FILE
POTENTIAL CLASS MEMBER
vs, LIST UNDER SEAL
UNIFIED LIFE INSURANCE
COMPANY; et al.
Defendants.

 

On May 4, 2020 Defendant, Unified Life Insurance Company filed an
Unopposed Motion to File Potential Class Member List Under Seal (Doc. 286). On
May 5, 2020, Unified Life Insurance Company filed a second Unopposed Motion
to “Conventionally” File the Potential Class Member List Under Seal (via disc)
(Doc. 287). Therefore,

IT IS HEREBY ORDERED that Defendant, Unified Life Insurance
Company’s Motion for Leave to File Under Seal (Doc. 286) is DENIED as moot.

IT IS FURTHER ORDERED that the Unopposed Motion of Unified Life
Insurance Company to conventionally file the names/address of potential class

members under seal (via a disc) (Doc. 287) is GRANTED.
Case 1:17-cv-00050-SPW-TJC Document 288 Filed 05/05/20 Page 2 of 2

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 5 day of May, 2020.

SUSAN P. WATTERS
U.S. District Court Judge
